Citation Nr: 1031278	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  03-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include degenerative disc disease.  

2.  Entitlement to service connection for a bilateral ankle 
disabilities, to include osteoarthritis.  

3.  Entitlement to service connection for a bilateral knee 
disabilities, to include osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from 
August 1960 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal 
has been before the Board on four previous occasions, having been 
remanded in January 2004, July 2005, November 2007, and August 
2009. 


FINDING OF FACT

The medical evidence is in relative equipoise regarding a 
conclusion that current bilateral ankle arthritis, bilateral knee 
arthritis, and degenerative disc disorder of the lumbar spine 
were caused by an in-service fracture to the right tibia 
occurring in 1961.  Reasonable doubt is resolved in the Veteran's 
favor.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back disability 
is warranted.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2002 & 
supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Entitlement to service connection for bilateral ankle 
disabilities is warranted.  38 U.S.C.A. §§ 1131, 1154(b), 5107 
(West 2002 & supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Entitlement to service connection for bilateral knee 
disabilities is warranted.  38 U.S.C.A. §§ 1131, 1154(b), 5107 
(West 2002 & supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The notice requirements of the VCAA 
require VA to notify a claimant of what information or evidence 
is necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2009).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security number 
or the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  Additionally, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).

As discussed in more detail below, sufficient evidence is of 
record to grant  service connection for bilateral knee 
disabilities, bilateral ankle disabilities, and a lumbar spine 
disability.  Therefore, no further development is needed with 
respect to this appeal. 

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Analysis

The Veteran in this case alleges having developed bilateral knee 
and ankle disabilities, as well as a low back disability, as a 
result of his active service in the U.S. Army.  He specifically 
attributes current disorders in the knees, back, and ankles to a 
traumatic fracture of the right tibia which occurred while the 
Veteran was on active duty in 1961.  

This case has a rather complicated developmental history, and has 
unfortunately been remanded numerous times in an effort to 
reconcile conflicting medical opinions regarding the etiology of 
the claimed conditions.  Essentially, the Veteran contends that 
he has knee, ankle, and back disabilities resulting from an in-
service fracture of the tibia.  Service treatment records do 
document that, in 1961, the Veteran had a fracture in the tibia 
and had a course of treatment associated with this injury.  Upon 
service separation, the tibia fracture was noted in the report of 
examination afforded the Veteran.  

In October 2004, the Veteran was given a VA orthopedic 
examination to determine if current disabilities were present in 
the knees, ankles, and back.  Diagnoses of degenerative disc 
disease in the low back (with pain), bilateral knee arthritis, 
and bilateral ankle pain were given.  Regarding etiology, the 
examiner stated that the Veteran had a stress fracture which was 
treated conservatively in-service, and that he was unable to link 
the claimed conditions with the Veteran's "service career" 
because of "insufficient evidence."  

Prior to the Veteran being examined by VA, he submitted a letter 
from his private physician, Dr. Cox, dated in April 2003.  This 
doctor stated that he was "very familiar with [the Veteran's] 
medical problems," and that his diagnosis was severe bilateral 
osteoarthritis in the knees and ankles, and degenerative lumbar 
disc disease.  Regarding etiology, the doctor said that "it is 
reasonable to conclude that these are ongoing chronic conditions 
that started during and resulted from [the Veteran's] military 
service."  It is not evident that the examiner had the Veteran's 
claims file, to include service and post-service treatment 
records, before him at the time the opinion was written.  As 
such, efforts were made to give Dr. Cox copies of the relevant 
evidence so that he might have an opportunity to assess them, and 
so he could author an addendum opinion which indicates that the 
relevant medical history had indeed been reviewed.  After 
numerous remands to ensure that this was attempted, the most 
recent supplemental statement of the case notes that Dr. Cox has 
refused to review the claims file without compensation from VA.  

Prior to Dr. Cox stating that he would not be willing to review 
the Veteran's claims file, he submitted two additional opinions 
which address etiology.  The earliest of these, dated in October 
2005, relates "problems with the knees, ankles, and lower back" 
to the documented right tibia fracture which occurred in military 
service.  A second note, dated in October 2009, stated that the 
Veteran had "severe osteoarthritis in the knees, ankles, and 
lumbar disc disease," and that these conditions were "due to 
injury or aggravation in military service."  

It is noted that the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on a 
history provided by the Veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion is 
predicated.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
The medical opinion of October 2005 links the Veteran's current 
knee, ankle, and back disorders to a right tibia fracture which 
occurred in service.  Upon review, the service treatment records 
do indicate that the Veteran had a tibia fracture in service 
(1961) for which he received treatment by U.S. Army medical 
personnel.  As such, regardless of whether the private physician 
had access to the relevant service treatment records, his opinion 
addressing etiology is based on a history that is substantiated 
by evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427 
(2006) (emphasizing that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion is based 
on a history provided by the Veteran; rather, the Board must 
assess the Veteran's credibility in reporting the statements to 
the medical examiner).  Thus, the 2005 private medical opinion, 
in concert with the 2003 and 2009 opinions offered by the same 
physician, is probative.  

Regarding the 2004 VA opinion, it is noted that the examiner 
merely states that there is insufficient evidence to link the 
claimed disorders with service; however, he does note that the 
Veteran did have a tibial fracture in service.  No medical 
literature is cited in this opinion, and it simply states that 
the evidentiary record does not support the Veteran's 
contentions.  

Arguably, there is conflict between the VA examiner and Dr. Cox, 
the Veteran's private physician.  The in-service right tibia 
fracture is felt to be causative of current knee, ankle, and back 
disorders by one physician, and the VA examiner believes that a 
nexus between current disorders and the 1961 injury is not 
supported by evidence of record.  As such, the evidence is in 
relative equipoise, and the Board will resolve reasonable doubt 
in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).  The claims for service connection are granted.  





(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to service connection for a low back disability, to 
include degenerative disc disease, is granted.  

Entitlement to service connection for bilateral ankle 
disabilities, to include osteoarthritis, is granted.  

Entitlement to service connection for bilateral knee 
disabilities, to include osteoarthritis, is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


